Burnett, J.,
delivered the opinion of the Court—Murray, C. J., concurring.
This is an appeal from an order of the Superior Court of San Francisco refusing to dissolve an injunction. The three hundred and forty-seventh section of the Practice Act specifies the cases in which appeals are allowed from the orders and judgments of the District Courts and the Superior Court of San Francisco. No appeal is allowed from an order refusing to dissolve an injunction, nor from an order changing the place of trial. The appeal should be taken from the order granting the injunction.
Appeal dismissed.